Lewis, J.
(dissenting).
I dissent, for the reasons stated in the opinion in State v. Swanson. As there decided, this complaint consists of mere conclusions. The defendants made a noise in the city of Minneapolis, or got up a riot, or in some way created an improper diversion. How; when; where; under what circumstances ? Nothing is stated to put the defendants in possession of the facts necessary to prepare for their defense.
There is no sound distinction between a formal complaint and *157«one entered on the record by the clerk. When entered by the clerk, the facts constituting the offense may be more briefly stated; but the essential facts must be set out, or no offense is charged.